In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-333 CV

____________________


GULF COAST DATA SERVICES, INC., 

THE ERIC WILLIAM CARTER TRUST, ERIC G. CARTER,

CREEKLAKE COVE CORPORATION, BILL ROGERS,

VEMERY ENTERPRISES, INC., AND O.D. KENEMORE, Appellants


V.


RONNIE TAYLOR, DIANNA L. TAYLOR, AND CHERYL WINKLE, Appellees




On Appeal from the 411th District Court
Polk County, Texas

Trial Cause No. CIV 20662




MEMORANDUM OPINION (1)
	The appellants, Gulf Coast Data Services, Inc., The Eric William Carter Trust, Eric
G. Carter, Creeklake Cove Corporation, Bill Rogers, Vemery Enterprises, Inc., and O.D.
Kenemore, filed a motion to dismiss this accelerated interlocutory appeal because the
issues made the basis of this appeal have been mooted through settlement.  The Court finds
that the motion is voluntarily made by the motion of the appellants prior to any decision
of this Court and should be granted.  Tex. R. App. P. 42.1(a)(1).
	It is, therefore, ORDERED that the motion to dismiss be granted and the appeal is
therefore DISMISSED without reference to the merits of the appeal.  Appellate costs are
assessed against the appellants.
								PER CURIAM

Opinion Delivered February 19, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.